NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            JARRID W., Appellant,

                                        v.

           DEPARTMENT OF CHILD SAFETY, E.W., Appellees.

                             No. 1 CA-JV 15-0156
                              FILED 11-24-2015


           Appeal from the Superior Court in Maricopa County
                             No. JD20824
                The Honorable Kristin Hoffman, Judge
             The Honorable Sally Schneider Duncan, Judge

                                  AFFIRMED


                                   COUNSEL

Czop Law Firm, PLLC, Higley
By Steven Czop
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Nicholas Chapman-Hushek
Counsel for Appellees
                         JARRID W. v. DCS, E.W.
                           Decision of the Court




                      MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Kent E. Cattani joined.


G E M M I L L, Judge:

¶1           Jarrid W. (“Father”) appeals the juvenile court’s order
terminating his parental rights to his son, E.W., who was born in 2007. For
the following reasons, we affirm.

                             BACKGROUND

¶2            Father and Diana M. (“Mother”) are E.W.’s biological parents.
Mother’s parental rights were terminated in December 2014 and she is not
a party to this appeal. In September 2013, the Department of Child Safety
(“DCS”) filed a dependency petition and the court eventually made E.W. a
temporary ward of the court, committed to the legal care, custody, and
control of DCS. Also in September 2013, Father was released from the
Maricopa County Jail.

¶3            Father has a long history of drug abuse. In June 2014, he told
his probation officer that he had relapsed. At the direction of his probation
officer, Father checked into Crossroads, a substance abuse facility. He
resided there from June 2014 to November 2014. Prior to entering
Crossroads, Father was inconsistent in complying with other substance
abuse programs.

¶4            On July 31, 2014, DCS filed a motion for termination of parent-
child relationship between Father and E.W., alleging that Father was
“unable to discharge his parental responsibilities because of a history of
chronic abuse of dangerous drugs, controlled substances and/or alcohol.”
DCS further alleged that termination would serve the best interests of E.W.

¶5            The juvenile court held a four-day, contested trial on the
motion for termination. Father testified to an extensive history of substance
abuse, beginning at age twelve, and he acknowledged that his last use of
controlled substances was in June 2014 immediately prior to his entering
Crossroads. Dr. Mastikian, a psychologist who conducted a psychological
evaluation of Father, testified about his evaluation. A second psychologist,


                                     2
                          JARRID W. v. DCS, E.W.
                            Decision of the Court

Dr. Silberman, who both evaluated Father and conducted a bonding
assessment, testified that E.W. loves his foster family and Father and
“wishes he could live with both.” He also testified that E.W. would likely
do well with his foster family in the event of termination. The case manager
testified similarly, indicating that E.W. would have permanency and
stability if adopted by E.W.’s foster parents, who would like to adopt him.

¶6            The juvenile court issued its findings of fact, conclusions of
law, and order on May 15, 2015. The court found that Father had
demonstrated sobriety outside of a controlled setting since leaving
Crossroads in November 2014, but the court nevertheless ordered that
Father’s parent-child relationship with E.W. be terminated. Father timely
appeals. We have jurisdiction in accordance with Arizona Revised Statutes
(“A.R.S.”) sections 8-235(A), 12-120.21(A)(1), and 12-2101(A)(1).

                               DISCUSSION

¶7             Although the right to the custody and control of one’s child is
a fundamental one, it is not absolute. See Michael J. v. Ariz. Dep’t of Econ.
Sec., 196 Ariz. 246, 248, ¶¶ 11–12 (2000). To justify the termination of the
parent-child relationship, the juvenile court must find at least one of the
statutory grounds under A.R.S. § 8-533(B) by clear and convincing
evidence. Marina P. v. Ariz. Dep’t of Econ. Sec., 214 Ariz. 326, 329, ¶ 18 (App.
2007). The juvenile court must also find that termination of the parent-child
relationship is in the best interests of the child. Id. We will not disturb the
court’s order terminating parental rights unless its factual findings are
clearly erroneous and no reasonable evidence exists to support them. Minh
T. v. Ariz. Dep’t of Econ. Sec., 202 Ariz. 76, 78–79, ¶ 9 (App. 2001).

¶8            Father presents three arguments on appeal. First, he argues
that the juvenile court erred in finding that he was unable to discharge
parental responsibilities because of his chronic abuse of controlled
substances. Second, he contends that the juvenile court erred in finding that
there were reasonable grounds to believe that his substance abuse would
continue for a prolonged and indeterminate period. Finally, Father asserts
that the juvenile court erred in finding that termination of the parent-child
relationship was in E.W.’s best interests.

I.     Inability to Discharge Parental Responsibilities

¶9            On appeal, Father concedes that “there is ample evidence in
the record that Father did in fact have a history of chronic abuse of
controlled substances.” Nonetheless, Father argues the record does not
support a finding that he is unable to discharge his parental responsibilities.


                                       3
                          JARRID W. v. DCS, E.W.
                            Decision of the Court

To terminate the parent-child relationship under A.R.S. § 8-533(B)(3), the
juvenile court must find that the parent is unable to discharge parental
responsibilities because of a history of chronic substance abuse. See
Raymond F. v. Ariz. Dep’t of Econ. Sec., 224 Ariz. 373, 377–78, ¶ 19 (App. 2010).

¶10            “[T]he term ‘parental responsibilities’ is capable of being
understood by persons of ordinary intelligence as referring to those duties
or obligations which a parent has with regard to his child.” Maricopa Cty.
Juv. Action No. JS-5894, 145 Ariz. 405, 408–09 (App. 1985) (citing Maricopa
Cty. Juv. Action JS-5209, JS-4963, 143 Ariz. 178, 185 (App. 1984)). “Parental
responsibilities” does not refer to an exclusive set of factors but instead
“establish[es] a standard which permits a trial judge flexibility in
considering the unique circumstances of each termination case before
determining the parent’s ability to discharge his or her parental
responsibilities.” See id. at 409.

¶11            The record supports the juvenile court’s finding that Father is
unable to discharge his parental responsibilities. First, as Father concedes,
he has an extensive history of substance abuse, including several arrests
and periods of incarceration for crimes related to his drug use. At trial,
Father also testified that he had committed approximately thirty thefts or
burglaries as an adult. Father testified that he did not consistently have a
place of his own to live and that he was homeless before he checked into
Crossroads. The juvenile court found that he had not demonstrated a
history of stable employment or housing. Father also admitted that he had
relied on Mother, whose parental rights are now terminated, to care for
E.W. Finally, Dr. Mastikian indicated that Father is at a high risk for
dysfunctional parenting at this stage in his recovery. Collectively,
therefore, reasonable evidence supports the juvenile court’s determination
that Father is unable to discharge his parental responsibilities.

II.    Reasonable Grounds to Believe that Chronic Substance Abuse
       Will Continue

¶12           To support termination of the parent-child relationship under
A.R.S. § 533(B)(3), the juvenile court must also find that “reasonable
grounds” exist to believe that the condition causing an inability to parent
will continue for a prolonged and indeterminate period. See Raymond F.,
224 Ariz. at 378, ¶ 25. Father argues the juvenile court erred in finding
reasonable grounds to believe his substance abuse would continue for a
prolonged and indeterminate period. Specifically, Father contends the
juvenile court failed to give consideration to the length of his sobriety,
expert testimony that he would be able to demonstrate minimally adequate


                                       4
                         JARRID W. v. DCS, E.W.
                           Decision of the Court

parenting skills in the foreseeable future, Father’s treatment history, and
how Father has overcome his addiction.

¶13           The juvenile court made various findings in support of its
conclusion that there are reasonable grounds to believe Father’s substance
abuse will continue for a prolonged and indeterminate period. The court
found that Father was required to complete both Social Accountability
Guidance & Education counseling (“SAGE”) and Terros treatment services,
but failed to do so. Additionally, the court found that Father was non-
compliant with drug testing in 2014 and relapsed in June 2014. The juvenile
court also found that Father’s history of substance abuse includes repeated
relapses and that he is very likely to relapse in the future.

¶14           The record reasonably supports the juvenile court’s findings.
As Father admits, he has a long history of substance abuse. Over a period
of approximately twenty years, Father has relapsed multiple times,
including one relapse after a five-year period of sobriety. Father argues that
the length of his current period of sobriety demonstrates that his chronic
substance abuse will not be for a prolonged and indeterminate period. But
the court heard testimony that it is likely that Father will relapse again.
Also, Dr. Mastikian testified to the following:

       I feel like in the continuum of recovery the first year is very,
       very important because it’s a very turbulent time in terms of
       sobriety; relapse rates are higher. So with it being either six
       months or less, I think his – his probability for relapse was
       very significant. So with that it would make his parenting
       skills and his ability to properly parent consequently, you
       know, less stable.

¶15          Additionally, the case manager noted the likelihood that
Father would relapse, explaining that “[Father] does well for a certain
amount of time and then he relapses. He does well for a certain amount of
time and then he relapses or he goes into a contained area and then he does
well.” Further, the case manager noted that Father has had multiple
opportunities in the past to engage in treatment services such as
psychological evaluations, Terros, and SAGE, but has not done so.

¶16          Notably, the evidence presented at trial was conflicting and
reasonable minds could differ on the result reached by the juvenile court.
Although Father’s recent efforts have been successful and are
commendable, the court was required to take into account all of the
evidence including Father’s long history of drug abuse. We conclude that



                                      5
                          JARRID W. v. DCS, E.W.
                            Decision of the Court

sufficient evidence supports the juvenile court’s conclusion that there are
“reasonable grounds” to believe that Father’s substance abuse will likely
continue for a prolonged and indeterminate period.

III.   Child’s Best Interests

¶17           Finally, Father contends the juvenile court erred in finding
that termination of the parent-child relationship was in E.W.’s best
interests. Specifically, Father argues the record establishes termination of
the parent-child relationship may instead be detrimental to E.W.

¶18             To support a finding that termination is in the child’s best
interests, the juvenile court must find that the child would benefit from
severance or be harmed by the continuation of the relationship. Mary Lou
C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 51, ¶ 19 (App. 2004). For example,
the best interests requirement may be satisfied if there is a current adoptive
plan for the child, Maricopa Cty. Juv. Action No. JS-500274, 167 Ariz. 1, 6
(1990), or if the child is adoptable, Maricopa Cty. Juv. Action No. JS-501904,
180 Ariz. 348, 352 (App. 1994).

¶19            Here, the record reflects that E.W. would benefit from
severance. E.W. is adoptable and a suitable adoptive placement with his
current foster family is immediately available. Dr. Silberman testified that
E.W. loves his foster family and would do well with them. If E.W. were
adopted by his foster parents, he would continue to have his medical,
educational, and behavioral needs met. The case manager also testified that
E.W. would benefit from adoption because he would have permanency and
stability in his adoptive home. Finally, two of E.W.’s siblings currently
reside with the same foster family, and adoption would allow the siblings
to continue living together.

¶20           Additionally, Dr. Silberman testified that E.W. is struggling
with anger issues and that continuing to hold out hope that he will be
returned to Father may exacerbate those issues. Further, at trial, the case
manager was asked what harm E.W. would sustain if Father was given
more time to demonstrate his ability to maintain sobriety. In response, the
case manager stated, “[E.W.] would continue to sit and wait, just like he’s
been for eight years.”

¶21           This evidence is sufficient to sustain the juvenile court’s
decision that termination of the parent-child relationship is in E.W.’s best
interests.




                                       6
                         JARRID W. v. DCS, E.W.
                           Decision of the Court

                              CONCLUSION

¶22            Applying the applicable standards of appellate review to the
record in this case, we discern no abuse of discretion or legal error. We
therefore affirm the juvenile court’s termination of Father’s parental rights
regarding E.W.




                                  :ama




                                     7